Citation Nr: 1630247	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-49 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar on the right calf.

2.  Entitlement to service connection for a skin disorder on the left hand, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a head injury other than right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and M.C.

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, including service in Vietnam from August 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  

In October 2014, the Board reopened the claim for service connection for residuals of a head injury and remanded the underlying merits of that claim.  The Board also remanded the issues of entitlement to service connection for a skin disorder of the left hand and to an increased rating for a scar on the right calf for additional development.  

The Board has reviewed the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) in conjunction with this appeal.  

The issue of entitlement to a compensable evaluation for a scar on the right calf is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.
 
2.  The Veteran's current skin disorder on the left hand did not manifest in service and is not otherwise related to his military service, to include herbicide exposure.

3.  The Veteran does not have current residuals of a head injury sustained in service.  


CONCLUSIONS OF LAW

1.  A skin disorder on the left hand was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1116 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.309, 3.309 (2015).

2.  Residuals of a head injury other than right ear hearing loss were not incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. In October 2008, May 2009 and August 2009 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record includes service treatment records, VA treatment records from the Hampton Medical Center (VAMC) dated from 2006 to 2013, Social Security Administration records, and the Veteran's hearing testimony before a Decision Review Officer in August 2010.  In terms of the Hampton VAMC outpatient records from 1971 to 1988, the RO found that these were unavailable despite adequate attempts to obtain them.  See Interoffice Memorandum dated in September 2012.
 
The Veteran was also afforded a VA examination in February 2015 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2015 VA examination and opinions obtained in this case are adequate, as they are predicated on a review of the Veteran's claims file, his reported history, and an examination.  As discussed below, the examiner also provided a rationale for the opinion and cited to relevant evidence from the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.   The Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ substantially complied with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Facts

The Veteran's service treatment records show that he slipped on some stairs in October 1970 and struck the right temporal side of his head.  He complained of throbbing pain and headaches.  He described the pain as constant with episodes of sharpness in the frontal, orbital, and temporal areas on the right side.  X-rays did not reveal any fractures.  He was assessed as having a severe contusion on the right periorbital region with associated pain.  These records also show that the Veteran was treated for an infection on his left foot in March 1971, but are otherwise devoid of any complaints or treatment related to his skin.  His October 1971 separation record shows a normal clinical evaluation of the skin as well as normal head and neurological clinical evaluations.  There are no noted defects or diagnoses on this report.  

In November 1972, the Veteran was afforded a VA examination at which time he did not complain of skin problems or headaches.  The report also documents normal skin findings and notes that the Veteran had a residual of head injury described as right ear hearing loss for which he is currently service-connected.  

A May 2003 VA discharge summary shows that the Veteran had a white substance between the webs of his toes and scaling in the nail beds of the great toes bilaterally.  He was diagnosed as having onychomycosis.

Private hospital records dated in November 2004 show that the Veteran was hospitalized for a syncope episode of an unknown etiology and substance abuse.

In May 2005, the Veteran was treated for a stab wound to his left hand and for cellulitis of the left hand.

An active medication list noted on a September 2008 mental health record includes a prescription for terbinafine HCL 1% cream to be applied twice daily to webs of toes and rash left hand.  

Tinea pedis is noted in VA outpatient records dated in October 2008, November 2008, and January 2009.  In January 2009, the Veteran underwent surgery to remove a ganglion cyst on his left hand.  

A March 2009 VA medical management record shows that the Veteran was prescribed terbinafine for the webs of his toes and a left hand rash.  

An April 2009 VA outpatient record contains the Veteran's report of peeling and erythema of the skin of the left palm "for years".  It reflects his history of exposure to Agent Orange while serving in Vietnam and assesses him as having contact dermatitis--left hand--possibly due to Agent Orange.

In June 2009, the Veteran underwent a VA psychiatric examination.  The examiner reported that the Veteran sustained a head injury in service and did not lose consciousness.  He relayed the Veteran's report that he suffered headaches ever since that injury.  The examiner opined that the Veteran suffered from posttraumatic stress disorder (PTSD), which was related to combat and chronic.  He also stated that the Veteran suffered from a secondary diagnosis of alcohol dependence, cocaine dependence, cannabis dependence, and traumatic brain injury.  He reported that the diagnosis of traumatic brain injury would be made on Axis III and that there were no current cognitive deficits as a result of the Veteran's traumatic brain injury.

A VA dermatology screening record dated in February 2010 was positive for head, face, and mouth pain.

A June 2010 VA dermatology record shows that the Veteran had a 20+ year history of one hand/two foot syndrome noted as tinea manuum/tinea pedis.  It notes that "KOH" was positive for the left hand and feet in February 2010.  It also notes that the tinea pedis was improved, but that the tinea manuum was persistent.  The Veteran was described as having persistent scale left hand and was noted to be using terbinafine.

In September 2010, the Veteran testified before a Decision Review Officer that he experiences headaches (and right ear hearing loss) as a result of the head injury he sustained in service in 1971.  He also indicated that he has cracking on his hand everywhere, which bleeds if he is not treated.  He said that lotion helps, but that eventually the problem returns.  He also indicated that the problem began after he came back from Vietnam, but that he did seek treatment immediately.    

A February 2011 VA outpatient record note documents the Veteran's complaint of headaches and notes that he had a history of headaches.  He assessed his headache pain as a "9" out of 10 (10 being the most severe).  

A VA discharge summary dated in April 2012 shows that the Veteran had been hospitalized since February 2012 for PTSD stabilization.  This summary also shows that he had chronic headaches and that Fioricet was added for pain control.

A June 2012 VA outpatient record reflects a notation of tinea manuum.  

At the June 2014 Board hearing, the Veteran testified that he first began experiencing skin problems affecting his left hand in 2008.  He denied experiencing these problems in service.  He indicated that his doctor told him in 2008 that "it looks like Agent Orange".  He also testified that he experiences residual pain, headaches, dizziness, and wooziness from his 1971 head injury in service.  With respect to dizziness, he stated that he has fallen in the past.  He indicated that had had complained at first of headaches, but they were not being acknowledged, so he started managing them himself and buys his own pain medication.

In February 2015, the Veteran was afforded a VA examination in connection with his claims.  The examiner noted that he reviewed the Veteran's claims file and examined him.  With respect to the claimed skin disability, the examiner diagnosed the Veteran as having tinea manus with a date of diagnosis in February 2010.  He reported that the Veteran noted a new onset of hand rash around 2008, which was tentatively diagnosed as eczema and treated with topical steroid cream.  He stated the diagnosis of tinea manuum as well as tinea pedis (two-foot, one-hand syndrome) was confirmed in February 2010 at which time "KOH" prep was positive.  He indicated that the Veteran agreed with that history.  The examiner opined that the claimed skin condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

In rendering the opinion, the VA examiner explained that dermatophyte infections are common disorders world-wide and are the prevailing type of fungi that cause infection of the skin and nails.  He stated that tinea pedis is often accompanied by tinea manus such as in this case and is contagious.  He noted that there does not appear to have been any signs, symptoms, or treatment for tinea pedis or manus while the Veteran was on active duty and that this suggested an infection much later in life or around 2008, per the Veteran's statement.  He explained that a reaction can occur as the result of tinea pedis or manus and looks like eczema, which is likely what the doctor in 2009 was conjecturing about an Agent Orange relationship.  The examiner also referred to medical literature in support of his opinion.  He concluded that it is less likely than not that the hand condition has any relationship to herbicide exposure.  He stated that there is no evidence to suggest the condition existed until many years after service.

Regarding residuals of a head injury, the VA examiner reported that the Veteran did not have any residuals of a TBI (traumatic brain injury).  He stated that, while the Veteran's history of falling down stairs in service supports VA's definition of a mild TBI at the time of the incident, he reported that a causal relationship between his current symptoms could not be specifically established as resulting from that TBI.  He explained that, given the established trajectory of TBI recovery, any subsequent or recent problems with cognitive skills, headaches, etc. were unlikely to be associated with a mild TBI.  He stated these symptoms were more likely related to mental health problems for which the Veteran was already service-connected (he is service-connected for PTSD, which is rated as 70 percent disabling).  The examiner further explained that the symptoms of a TBI and PTSD are nearly identical, except that TBI symptoms improve over time.  He noted that there are only two conditions known to be associated with TBI that worsen over time and that the Veteran did not have them, i.e, migraine headaches and seizures.  He stated that the normal course of recovery from a TBI is symptom resolution in weeks to months, except for migraines and seizures.  He stated that, as the symptoms of a TBI and PTSD are comingled, any additional attempt to distinguish the symptoms or functional impact of each to a level of certainty could not be differentiated.  He added that there did not appear to be any organic-based sequelae, as it was highly unlikely that symptoms in pos- concussive syndrome would linger for as long as the Veteran was claiming.


II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).


III.  Analysis

Skin Disorder

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Veteran performed served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  However, tinea manus is not a disease that VA recognizes as a presumptive disability related to exposure to herbicide agents.  Accordingly, service connection on this presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

Nevertheless, the Veteran can still establish service connection for this disability with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a skin disability other than show that he was treated for an infection on his left foot in March 1971.  Indeed, the October 1971 separation record shows that he had a normal clinical evaluation of the skin and that there were no noted defects or diagnoses.  These records are consistent with the Veteran's hearing testimony that he did not experience left hand skin problems in service.

The earliest notation of a skin problem affecting the Veteran's left hand, other than a May 2005 record showing treatment for a stab wound and cellulitis, is a September 2008 mental health record that notes that he had been prescribed terbinafine HCL 1% cream to be applied twice daily to webs of his toes and rash on his left hand.  This record is again consistent with the Veteran's June 2014 hearing testimony that he first started experiencing problems with the skin of his left hand in 2008.  A subsequent record in June 2010 shows that the Veteran had a 20+ year history of one hand/two foot syndrome noted as tinea manuum/tinea pedis.  This timeframe places the onset of tinea/manuum/tinea pedis many years after service.  

For the reasons outlined above, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Specifically, tinea manuum was not noted during service, and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  

Rather, the Veteran's primary contention is that his skin disability, diagnosed as tinea manuum, is related to his in-service exposure to Agent Orange.  There is both positive and negative medical evidence addressing this assertion.  The positive evidence consists of an April 2009 VA outpatient record containing the Veteran's report of peeling and erythema of the skin of the left palm "for years".  The physician noted that the Veteran had a history of exposure to Agent Orange while serving in Vietnam and assessed him as having contact dermatitis--left hand--possibly due to Agent Orange.    

The negative opinion consists of a VA examiner in February 2015 who, after examining the Veteran and reviewing his claims file, opined that the claimed skin condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that there do not appear to be any signs, symptoms, or treatment for tinea manus while on active duty, even post-Vietnam service, and that this pointed towards an infection much later in life or around 2008 per the Veteran's statement.  He reported that the Veteran noted a new onset of a hand rash around 2008, which was tentatively diagnosed as eczema and treated with a topical steroid cream.  He stated that the diagnosis of tinea manuum as well as tinea pedis (two-foot, one-hand syndrome) was confirmed in February 2010 at which time "KOH" prep was positive.  He also commented on the positive opinion above by explaining that autoeczematization reactions known as id reactions can occur in association with inflammatory disorders, including secondary to dermatophyte infections, and such a reaction can occur as the result of tinea pedis or manus and in appearance looks like eczema.  He indicated that that was likely what the doctor in 2009 was conjecturing about an Agent Orange relationship.  He also referred to medical literature.    

The Veteran's representative has argued that the February 2015 VA examiner did not cite to the source of the "other literature" to which he referred.  Nonetheless, the Board has no reason to doubt the well-reasoned conclusion that this examiner reached.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's claims file and reported history and provided rationale for his opinion.  In contrast, the April 2009 opinion from a VA clinic physician is not supported with rationale and is speculative.  

The Board has also considered the Veteran's own lay statements that his current skin disorder is related to his military service.  However, the Board finds that the opinion of the February 2015 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on his own medical training, knowledge, and expertise.
 
Based on the foregoing, the preponderance of the evidence is against the claim for service connection for a skin disability, diagnosed as tinea manuum.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Residuals of a Head Injury

The Veteran's service treatment records show that he slipped on some stairs in October 1970, struck the right temporal side of his head, and complained of throbbing pain and headaches.  X-rays did not reveal any fractures.  He was assessed as having a severe contusion to the right periorbital region with associated pain.  

The Veteran testified in June 2014 that the main residual that he experiences is headaches and that he has had them ever since service.  As noted above, he reported having headaches at the time of his initial treatment for the head injury in October 1970.  However, there are no subsequent complaints of headaches in service.  In fact, the October 1971 separation examination report documents a normal clinical neurological evaluation and a normal clinical head evaluation.  Thus, there was actually affirmative evidence showing that the Veteran did not have headaches at the time of his separation from service.

Moreover, a November 1972 VA examination report shows that the Veteran had a residual of head injury described only as right ear hearing loss for which he is currently service-connected.  That report is devoid of any complaints or findings related to headaches.  The Board finds it significant that the Veteran reported hearing loss and a history of an in-service head injury, but made no mention of headaches. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Indeed, a head and neurological examination were normal at that time.

In addition, there are no recorded complaints of headaches in VA outpatient records dated prior to 2010 when he complained of head pain.  

For these reasons, the Board finds that the Veteran's reported history regarding the onset of his headaches is not credible.  Therefore, the Board concludes that the Veteran's headaches did not manifest in service or for many years thereafter.

In terms of establishing service connection under 38 C.F.R. § 3.303(d), the weight of evidence is against the claim.  In this regard, the February 2015 VA examiner concluded that the Veteran did not have any residuals of a TBI.  He indicated that, while the Veteran's history of falling down stairs in service supports VA's definition of a mild TBI at the time of the incident, he reported that a causal relationship between his current symptoms could not be specifically established as resulting from that TBI.  He explained that, given the established trajectory of TBI recovery, any subsequent or recent problems with cognitive skills, headaches, etc. were unlikely to be associated with the TBI.  Rather, he indicated that those symptoms were more likely related to mental health problems for which the Veteran was already service-connected.  He further explained that the symptoms of a TBI and PTSD are nearly identical, except that TBI symptoms improve over time.  He noted there are only two conditions known to be associated with a TBI that worsen over time and that the Veteran did not have either of them, i.e, migraine headaches and seizures.  He added that the normal course of recovery from a TBI is for symptom resolution in weeks to months, except for migraines and seizures.  He explained that there did not appear to be any organic-based sequelae, as it was highly unlikely that symptoms in post-concussive syndrome would linger for as long as the Veteran was claiming.  

There is no contrary medical opinion of record.  

The Board does acknowledge the Veteran's assertion that he currently has headaches related to his head injury in service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and he has training, knowledge, and expertise on which he relied to form his opinion.  He also provided a rationale for the conclusion reached.
 
Based on the foregoing, the preponderance of the evidence is against the claim for service connection for residuals of a head injury.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a skin disorder of the left hand, diagnosed as tinea manuum, to include as due to herbicide exposure, is denied.

Service connection for residuals of a head injury is denied.


REMAND

In the Board's remand of September 2014, the Board directed the AOJ to afford the Veteran a VA examination in order to ascertain the current severity and manifestation of his service-connected scar of the right calf.  The Veteran was provided a VA examination in January 2015; however, the report does not contain any examination findings with respect to the right leg scar.  Rather, as the Veteran's representative pointed out in written argument in May 2016, the report contains only a medical history and no objective scar findings.  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a scar on the right calf.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.
  
2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected scar on the right calf.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's right calf scar, including the size and location, and he or she should indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


